Citation Nr: 1424317	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-22 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for brachial plexitis, peripheral neuropathy, of the left upper extremity.

2.  Entitlement to service connection for brachial plexitis, peripheral neuropathy, of the right upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for brachial plexitis, peripheral neuropathy of the bilateral upper extremity.  

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for brachial plexitis, peripheral neuropathy, of the right upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the appeal has the Veteran been diagnosed with a left upper extremity disorder.


CONCLUSION OF LAW

The criteria for service connection for a left upper extremity disorder, to include  brachial plexitis or peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, regarding the left upper extremity claim, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007, prior to the initial RO decision in this matter, which addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the service connection claim, and of his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and lay statements from the Veteran.  While the Veteran has reported that he is in receipt of Social Security Administration (SSA) disability benefits, he indicated in an October 2007 written statement that the benefits relate to his right arm; he makes no mention of any left arm disorder.  As there is no indication that the SSA records are relevant to the Veteran's left upper extremity claim, the Board finds that remand is not necessary to obtain those records.  Similarly, to the extent that private medical records may be outstanding, they are noted to relate to the right upper extremity, or do not otherwise reference a left upper extremity disorder.  In this regard, while a 2003 EMG report appears to be outstanding (as discussed further below), a March 2009 private physician's statement notes that the EMG testing was performed on the right upper extremity.  There is no indication in the record that there are any outstanding treatment records relating to the left upper extremity.

A VA examination was conducted in October 2008 to evaluate the bilateral upper extremity disorder.  That examination is adequate for rating purposes because it contains a discussion of the pertinent medical history and clinical findings sufficient for the Board to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4). 

The Veteran was also afforded a Travel Board hearing in March 2014.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the current appellate claim, summarized the general criteria for establishing service connection, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The first required element of a successful service connection claim is a current disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, there is no indication in the record that the Veteran has been diagnosed with brachial plexitis, peripheral neuropathy, or any other left upper extremity disorder since he filed his service connection claim in 2007. 

Indeed, while the Veteran appealed the RO's March 2008 denial of a bilateral upper extremity condition, at no time during the appeal period has he specifically claimed a left upper extremity disorder, and the private and VA medical evidence of record dating from November 2001 to April 2009 is silent for complaints, clinical findings, or diagnoses relating to the left upper extremity.  Instead, the findings and complaints related to the right upper extremity.  Similarly, in an October 2007 written statement and during a February 2010 DRO hearing in which the identified issue on appeal was a bilateral condition, the Veteran specifically referred to his right upper extremity and did not mention complaints related to the left upper extremity.  Various lay statements from former co-workers, friends, and family members also specifically relate to the right arm and shoulder and do not mention the left upper extremity.

The Veteran was afforded an October 2008 VA neurological examination to examine his bilateral upper extremity disorder.  During the examination, the Veteran's subjective complaints related to the right upper extremity and not the left, and physical examination of the left upper extremity was within normal limits, with the exception of some decreased finger perception specifically attributed to a laceration injury of the left palm.  

The October 2008 VA examination was conducted by a neurologist who is qualified through education, training, or experience to offer a diagnosis and a medical opinion, and who, following a review of the claims file and physical examination of the Veteran, declined to diagnose a left upper extremity condition.  The October 2008 examination report is also consistent with the other medical evidence of record and the Veteran's own testimony, and the Board finds it to be both probative and persuasive.
 
The Board acknowledges that during the March 2014 Travel Board hearing, the Veteran responded positively to prompting as to the existence of "tingling and numbness in [his] arms and legs," and further testified that he had the tingling and numbness from 1968 onward.  The Board further acknowledges that the Veteran is competent to testify as the presence of such symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran went on to discuss subsequent treatment for his symptoms in 1977, and the treatment discussed has been consistently noted to relate specifically to his right upper extremity throughout the record.  See, e.g., November 2001 Treatment Record and March 2009 Statement from Dr. Ledington.  In any event, to the extent that those isolated statements could be interpreted as suggesting a current left upper extremity disorder, those statements are outweighed by the more probative clinical findings from the October 2008 VA examination which revealed no evidence of a left upper extremity disability.

Without a recognized injury, disease entity or disability, VA is not authorized to award compensation for only reported symptomatology.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability"); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131. 

As the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved; the service connection for the claimed left upper extremity disorder is not warranted.  See 38 U.S.C.A §5107.


ORDER

Service connection for a left upper extremity disorder is denied.


REMAND

A review of the record reveals that additional development of the record is necessary prior to adjudicating the Veteran's claim for service connection for brachial plexitis, peripheral neuropathy, of the right upper extremity, which the Veteran asserts is related to herbicide exposure in service.

Initially, there is an indication of relevant outstanding records that may help substantiate the Veteran's claim.  VA's duty to assist includes assisting the claimant in the procurement of relevant records that are adequately identified.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Specifically, in a March 2009 statement, Dr. Ledington of Northern Arizona Orthopedics indicates that the Veteran underwent an EMG in the right upper extremity in 2003 that was suggestive of mild axonal sensory peripheral neuropathy.  In separate July 2008 correspondence, a physician's assistant states that Northern Arizona Orthopedics treated the Veteran "in the past from 2001 to 2003."  However no 2003 EMG report is of record, nor are any treatment records from Northern Arizona Orthopedics dated after November 2001.  Similarly, Dr. Betts wrote in an April 2008 statement in support of the Veteran's right upper extremity claim, that he had treated the Veteran for 25 years.  However, essentially no treatment records from Dr. Betts have been obtained.  It also appears from a December 2008 private record that the Veteran was referred to a Dr. Hochane for his right shoulder complaints, but no records from Dr. Hochane have been requested or obtained.  Therefore, remand is necessary to obtain all relevant records.  This should include a request for any outstanding VA treatment records, as it appears that Dr. Betts has treated the Veteran on both a private basis and as a VA physician.

Additionally, in an October 2007 statement the Veteran reports that he has been granted disability benefits from the Social Security Administration (SSA) due to his right shoulder condition, and July 2008 SSA correspondence confirms that the Veteran has been granted disability benefits based on "disorder of muscle, ligaments."  However, no SSA records have yet been obtained.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any SSA claim prior to appellate review.  38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Next, the Board finds that a new VA examination is necessary.  The record currently contains various opinions both for and against the Veteran's claim.  In support of the claim are an April 2008 private opinion indicating that the Veteran's current conditions of brachial plexitis and peripheral neuropathy are "more likely than not caused by his military service," and a July 2008 VA opinion that the Veteran's right upper extremity brachial plexitis and polyneuropathy "may be directly related to his [A]gent [O]range exposure during his service years."  Additionally, a March 2009 opinion suggests that the Veteran's peripheral neuropathy "conceivably could be related to Agent Orange exposure."  

However, the positive opinions of record are unsupported by rationale and/or are speculative in nature and are, therefore, insufficient to establish service connection.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship);

While there is also evidence against the Veteran's claim, including an October 2008 VA opinion that the conditions are less likely as not related to or caused by herbicide exposure in Vietnam, and a March 2009 private opinion that brachial plexitis is considered to "idiopathic in etiology and not related...to any type of toxin or chemical exposure," the Board finds that a new opinion is necessary to reconcile the conflicting opinions and to consider additional evidence obtained pursuant to this remand. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and complete the necessarily release for VA to obtain any outstanding post-service treatment for his claimed right upper extremity disorder, to include any records from Dr. Ledington or Northern Arizona Orthopedics from 2001 to the present, and, specifically the 2003 EMG report; treatment records from Dr. Betts; and, treatment records from Dr. Hochane dated around or after December 2008. 

2.  After receiving any necessary releases, request copies of all identified non-VA records.  Also, request copies of any VA treatment records concerning the right upper extremity. 

3.  Request copies of all records and determinations relating to the Veteran's disability benefits from the SSA. 

4.  For all of the above-described records, all requests and responses should be documented in the Veteran's file.  Requests for Federal records must continue until a determination is made that the records are unavailable or any further requests would be futile, and reasonable requests must be made for non-Federal records.  The Veteran should be notified if any records are unavailable, and allowed an opportunity to provide them. 

5.  After completing the above to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right upper extremity disorder.  Forward the entire claims file, including a copy of this remand and access to any records in electronic form, to the examiner for review.  Review of the claims file should be noted in the examiner's report. All appropriate tests and studies should be conducted.  The examiner should respond to the following, as appropriate: 

(a) Identify any currently diagnosed right upper extremity disorder, including but not limited to brachial plexopathy, peripheral neuropathy, and radiculopathy neuritis cervical/brachial right C7. 

(b) For each currently diagnosed disorder, is it at least as likely as not (probability of 50 percent or more) that such disability began in active service, was aggravated during service, or is otherwise the result of service, to include exposure to herbicides therein?  

For each opinion offered, the examiner(s) should provide an explanation that takes into account all lay and medical evidence, including the Veteran's reports, any documented treatment or complaints, and the prior private and VA opinions of record.  The examiner must provide a reason if he or she rejects the Veteran's reports, and the Veteran's statements cannot be rejected due solely to a lack of medical documentation.

If the examiner(s) cannot offer any requested opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer a non-speculative opinion.

6.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


